Name: Commission Decision of 22 December 1980 repealing certain Decisions concerning importation free of Common Customs Tariff duties of certain scientific apparatus
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D135380/1353/EEC: Commission Decision of 22 December 1980 repealing certain Decisions concerning importation free of Common Customs Tariff duties of certain scientific apparatus Official Journal L 384 , 31/12/1980 P. 0019++++COMMISSION DECISION OF 22 DECEMBER 1980 REPEALING CERTAIN DECISIONS CONCERNING IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF CERTAIN SCIENTIFIC APPARATUS ( 80/1353/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ) , AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ) , HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 , AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS CERTAIN DECISIONS PREVIOUSLY ADOPTED BY THE COMMISSION ON THE BASIS OF ARTICLE 7 OF THE SAID REGULATION ( EEC ) NO 2784/79 WERE SET OUT IN A MANNER WHICH DID NOT CLEARLY INDICATE THE DURATION OF THEIR APPLICATION ; WHEREAS , EVEN WHERE IT IS OBVIOUS THAT THESE DECISIONS ARE EFFECTIVE ONLY FOR THE CASE IN POINT , IT IS NECESSARY , IN THE INTERESTS OF SAFEGUARDING THE LEGAL POSITION , FOR THEM TO BE EXPLICITLY REPEALED ; WHEREAS THIS DECISION IS IN ACCORDANCE WITH THE OPINION OF THE GROUP OF EXPERTS REFERRED TO IN ARTICLE 7 , PARAGRAPH 5 , OF REGULATION ( EEC ) NO 2784/79 , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FOLLOWING DECISIONS ARE REPEALED : - COMMISSION DECISION 76/675/EEC RECOGNIZING THE SCIENTIFIC CHARACTER OF THE APPARATUS KNOWN AS " SOUNDING ROCKET SUPER ARCAS TYPE 1 , MARC 60 A2 " ( 4 ) , - COMMISSION DECISION 76/786/EEC RECOGNIZING THE SCIENTIFIC CHARACTER OF THE APPARATUS KNOWN AS " VACUUM EVAPORATION APPARATUS EDWARDS 306 " ( 5 ) , - COMMISSION DECISION 76/810/EEC RECOGNIZING THE SCIENTIFIC CHARACTER OF AN APPARATUS KNOWN AS " MONOCONTROLLED PICKER VALVE FOR VACUUM SYSTEM , MODEL 01A " ( 6 ) , - COMMISSION DECISION 76/882/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " TRACOR 560 GAS CHROMATOGRAPH " ( 7 ) , - COMMISSION DECISION 77/168/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " OCEANOGRAPHIC STREAMER OSI-2550 " ( 8 ) , - COMMISSION DECISION 77/284/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " LOCK-IN AMPLIFIER , PAR MODEL 120 " ( 9 ) , - COMMISSION DECISION 77/285/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " LOCK-IN AMPLIFIER , PAR MODEL 122 " ( 10 ) , - COMMISSION DECISION 77/286/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF SCIENTIFIC APPARATUS FOR MEASURING EMISSIONS OF POLLUANTS IN THE ATMOSPHERE ( 11 ) , - COMMISSION DECISION 77/373/EEC EXCLUDING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " PRECISION LOCK-IN AMPLIFIER , PAR MODEL 124 A " , WITH PLUG-IN PREAMPLIFIER " PAR MODEL 116 " ( 12 ) , - COMMISSION DECISION 77/374/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF SCIENTIFIC APPARATUS DESCRIBED AS " LOCK-IN AMPLIFIER , PAR MODEL 186 A " , WITH INTERNAL OSCILLATOR " PAR MODEL 186 A/99/97 " , OPTIONAL ( 13 ) , - COMMISSION DECISION 77/379/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " LOCK-IN AMPLIFIER PAR MODEL 128 A " , WITH TUNED AMPLIFIER " PAR MODEL 128 A/98 " , OPTIONAL ( 14 ) , - COMMISSION DECISION 77/380/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " TWO-PHASE/VECTOR LOCK-IN AMPLIFIER PAR MODEL 129 A " ( 15 ) , - COMMISSION DECISION 77/381/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " PACKARD AUTOMATIC GAMMA COUNTER " , WITH TELETYPE ( 16 ) , - COMMISSION DECISION 77/382/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " PACKARD 2425 TRI-CARB SPECTROMETER " , WITH TELETYPE ( 17 ) , - COMMISSION DECISION 77/439/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF SCIENTIFIC APPARATUS DESCRIBED AS " AVM TRANSMITTERS AND RECEIVER " ( 18 ) , - COMMISSION DECISION 77/443/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " SEARLE MARK III LIQUID SCINTILLATION COUNTER " ( 19 ) , - COMMISSION DECISION 77/444/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF SCIENTIFIC APPARATUS DESCRIBED AS " MKS - HIGH ACCURACY BARATRON SENSOR HEAD , TYPE 90 AH-1000 " ( 20 ) , - COMMISSION DECISION 77/445/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF SCIENTIFIC APPARATUS DESCRIBED AS " CANBERRA SILICON ( LI ) X-RAY DETECTOR , MODEL 7383 " , WITH ALARM SYSTEM " MODEL 1785 " ( 21 ) , - COMMISSION DECISION 77/446/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " PACKARD AUTO-GAMMA SYSTEM , MODEL 5230 " ( 22 ) , - COMMISSION DECISION 77/447/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " GE ( LI ) COAXIAL DETECTOR ORTEC , MODEL 8101-1022 V " ( 23 ) , - COMMISSION DECISION 77/462/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " DIGITAL OSCILLOSCOPE NIC-1090 A WITH PLUG-IN NIC-93 AD " ( 24 ) , - COMMISSION DECISION 77/464/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS : " MKS BARATRON : CAPACITANCE MANOMETER HEAD , TYPE 310-10 " AND " MODULAR INDICATOR UNIT , TYPE 170 M - 6B " ( 25 ) , - COMMISSION DECISION 77/493/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " GE ( LI ) COAXIAL DETECTOR ORTEC " , MODEL 8501-1020-S WITH DEWAR AND ORTEC PREAMPLIFIER " ( 26 ) , - COMMISSION DECISION 77/507/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE GROUP OF SCIENTIFIC APPARATUS DESCRIBED AS " VHRR/VTPR SYSTEM " ( 27 ) , - COMMISSION DECISION 77/508/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " GR CAPACITANCE-MEASURING ASSEMBLY , MODEL 1620-AP " ( 28 ) , - COMMISSION DECISION 77/552/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " SPECTRA PHYSICS AUTOLAB MINIGRATOR , MODEL 23000-110 " ( 29 ) , - COMMISSION DECISION 77/553/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " PERKIN-ELMER CALCULATING INTEGRATOR MODEL 2023-1030 " ( 30 ) , - COMMISSION DECISION 77/554/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " MTS BI-AXIAL SEISMIC TEST EQUIPMENT WITH ELECTRO-HYDRAULIC SERVO MECHANISM " ( 31 ) , - COMMISSION DECISION 78/32/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " PACKARD MODEL 3255 TRI-CARB SPECTROMETER SYSTEM " ( 32 ) , - COMMISSION DECISION 78/33/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " BECKMAN CENTRIFUGE , MODEL J-21 C " ( 33 ) , - COMMISSION DECISION 78/34/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " BECKMAN ULTRACENTRIFUGE , MODEL L5-50 " ( 34 ) , - COMMISSION DECISION 78/35/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " BECKMAN , AMINO ACID ANALYZER , TYPE 121 M " ( 35 ) , - COMMISSION DECISION 78/129/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " VARIAN SPECTRO SYSTEM 100 MS " ( 36 ) , - COMMISSION DECISION 78/130/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " SYNTEX P2 1 DIFFRACTOMETER , INCORPORATING A MINIATURE COMPUTER " ( 37 ) , - COMMISSION DECISION 78/412/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " JEOL SPECTROMETER ROUTINE/HIGH PERFORMANCE FX 60/FT NMR " ( 38 ) , - COMMISSION DECISION 78/413/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " JEOL MASS DATA ANALYSIS SYSTEM , TYPE JMA-0231/0341 " ( 39 ) , - COMMISSION DECISION 78/594/EEC COMPLETING THE COMMISSION DECISION OF 23 MAY 1977 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " TWO-PHASE/VECTOR LOCK-IN AMPLIFIER , PAR MODEL 129 A " ( 40 ) , - COMMISSION DECISION 78/595/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " JEOL ELECTRON MICROSCOPE , TYPE JEM-100C WITH SCANNING TRANSMISSION ATTACHMENT " ( 41 ) , - COMMISSION DECISION 78/596/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " PACKARD TRI-CARB LIQUID SCINTILLATION SYSTEM , MODEL 2650 " ( 42 ) , - COMMISSION DECISION 78/597/EEC COMPLETING THE COMMISSION DECISION OF 13 MAY 1977 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF SCIENTIFIC APPARATUS DESCRIBED AS " LOCK-IN AMPLIFIER , PAR MODEL 186A " WITH INTERNAL OSCILLATOR " PAR MODEL 186A/99/97 " , OPTIONAL ( 43 ) , - COMMISSION DECISION 78/654/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " JEOL ELECTRON SCANNING MICROSCOPE JSM 35 " ( 44 ) , - COMMISSION DECISION 78/655/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " JEOL ELECTRON MICROSCOPE , TYPE JEM-100 CX " ( 45 ) , - COMMISSION DECISION 78/656/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " SCINTILLATION CAMERA SIGMA 410 " ( 46 ) , - COMMISSION DECISION 78/723/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " FINNIGAN GC-MS SYSTEM , MODEL 4010 " ( 47 ) , - COMMISSION DECISION 78/837/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " VARIAN SPECTROMETER EPR , MODEL E-109-E " ( 48 ) , - COMMISSION DECISION 78/838/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " DU PONT LIQUID PHASE CHROMATOGRAPH , MODEL 830 " ( 49 ) , - COMMISSION DECISION 78/851/EEC COMPLETING THE DECISION OF 23 MAY 1977 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " PACKARD 2425 TRI-CARB SPECTROMETER " , WITH TELETYPE ( 50 ) , - COMMISSION DECISION 78/852/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " PACKARD 2450/645 TRI-CARB SPECTROMETER " , WITH TELETYPE ( 51 ) , - COMMISSION DECISION 78/894/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " BECKMAN LIQUID SCINTILLATION SYSTEM , MODEL LS 8000 " ( 52 ) , - COMMISSION DECISION 78/895/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " BAIRD ATOMIC-SYSTEM SEVENTY-SEVEN COMPUTERIZED MULTICRYSTAL GAMMA CAMERA " ( 53 ) , - COMMISSION DECISION 78/992/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF SCIENTIFIC APPARATUS DESCRIBED AS " HITACHI SCANNING ELECTRON MICROSCOPE , MODEL S-550 " WITH A TRANSMITTED ELECTRON IMAGE DEVICE " MODEL S-5040 " AND A SPECIMEN COOLING DEVICE " MODEL HC-CS 2 " ( 54 ) , - COMMISSION DECISION 79/20/EEC COMPLETING COMMISSION DECISION 77/373/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " PRECISION LOCK-IN AMPLIFIER , PAR MODEL 124 A " , WITH PLUG-IN PREAMPLIFIER " PAR MODEL 116 " ( 55 ) , - COMMISSION DECISION 79/52/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " HERMES DRIFTING BUOY " ( 56 ) , - COMMISSION DECISION 79/53/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " GENRAD HIGH PERFORMANCE FREQUENCY SYNTHESIZER " ( 57 ) , - COMMISSION DECISION 79/207/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " LAB-80 DATA ACQUISITION AND PROCESSING SYSTEM " ( 58 ) , - COMMISION DECISION 79/208/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " TEKTRONIX SPECTRUM ANALYZER , TYPE 491 " ( 59 ) , - COMMISSION DECISION 79/209/EEC SUPPLEMENTING THE COMMISSION DECISION OF 29 JUNE 1977 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " DIGITAL OSCILLOSCOPE NIC - 1900 A " WITH PLUG-IN " NIC-93 AD " ( 60 ) , - COMMISSION DECISION 79/255/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " HEWLETT-PACKARD SYNTHESIZED SIGNAL GENERATOR , MODEL 8660 A/C " ( 61 ) , - COMMISSION DECISION 79/287/EEC SUPPLEMENTING THE DECISION OF 3 JANUARY 1978 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " SYNTEX P2 1 DIFFRACTOMETER , INCORPORATING A MINIATURE COMPUTER " ( 62 ) , - COMMISSION DECISION 79/288/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " NUCLEAR-DATA DISPLAY AND ACQUISITION SYSTEM , MODEL ND-6610 " ( 63 ) , - COMMISSION DECISION 79/289/EEC ALLOWING THE SCIENTIFIC APPARATUS DESCRIBED AS " AMINCO-BOWMAN SPECTROPHOTOFLUOROMETER , MODEL J4-8960 E " TO BE ADMITTED FREE OF COMMON CUSTOMS TARIFF DUTIES ( 64 ) , - COMMISSION DECISION 79/290/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " BECKMAN LIQUID SCINTILLATION SYSTEM , MODEL LS 9000 " ( 65 ) , - COMMISSION DECISION 79/315/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " PGT INTRINSIC GERMANIUM DETECTOR , MODEL IGC 13 " WITH PREAMPLIFIER " MODEL RG-11AC " ( 66 ) , - COMMISSION DECISION 79/316/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " DURRUM AMINO ACID ANALYZER , MODEL D-500 " WITH POWER CONVERTER ( 67 ) , - COMMISSION DECISION 79/317/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " CANBERRA OMEGA ONE MULTICHANNEL ANALYZER , MODEL 4100 " ( 68 ) , - COMMISSION DECISION 79/319/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " EDA AUTOMATIC MAGNETIC OBSERVATORY SYSTEM , MODEL AMOS MK II " ( 69 ) , - COMMISSION DECISION 79/320/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " DUPONT ULTRACENTRIFUGE , TYPE OTD-65 " ( 70 ) , - COMMISION DECISION 79/321/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " PLESSEY RECORDING CURRENT METER , MODEL 9021 " ( 71 ) , - COMMISSION DECISION 79/340/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " VARIAN ATOMIC ABSORPTION SPECTROMETER , TYPE AA 6D " ( 72 ) , - COMMISSION DECISION 79/341/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " CANBERRA MULTICHANNEL ANALYZER , MODEL 8100 " ( 73 ) , - COMMISSION DECISION 79/367/EEC COMPLETING THE COMMISSION DECISION OF 23 MAY 1977 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " PAR LOCK-IN AMPLIFIER , MODEL 128 A " , WITH TUNED AMPLIFIER OPTION " MODEL 128 A/98 " ( 74 ) , - COMMISSION DECISION 79/453/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " VARIAN VACUUM SYSTEM LEED/AUGER/RFA , TYPE 981-2001 A2/B1 " WITH ACCESSORIES ( 75 ) , - COMMISSION DECISION 79/475/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " AERO VIRONMENT - MONOSTATIC/BISTATIC ACOUSTIC RADAR SYSTEM " ( 76 ) , - COMMISSION DECISION 79/481/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " HEWLETT-PACKARD GAS CHROMATOGRAPH , MODEL 5840 " ( 77 ) , - COMMISSION DECISION 79/482/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " CANBERRA - GE ( LI ) DETECTOR , SERIES NO 1149 " , WITH PREAMPLIFIER " MODEL 2001 " , CRYOSTAT " MODEL 7500 " AND HIGH VOLTAGE POWER SUPPLY " MODEL 3105 " ( 78 ) , - COMMISSION DECISION 79/501/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " EXOTECH-ERTS GROUND TRUTH RADIOMETER , MODEL 100A " ( 79 ) , - COMMISSION DECISION 79/521/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " MILLAR-MIKRO-TIP CATHETER VELOCITY/PRESURE TRANSDUCER , MODEL VPC-684 D " , WITH TRANSDUCER CONTROL UNIT " MODEL TCB-100 " ( 80 ) , - COMMISSION DECISION 79/522/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " ORTEC - SI ( LI ) X-RAY DETECTOR , MODEL 7400-0455-S " , WITH PREAMPLIFIER " MODEL 1178 " AND DETECTOR BIAS SUPPLY " MODEL 459 " ( 81 ) , - COMMISSION DECISION 79/527/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DISCRIBED AS " NICOLET SIGNAL AVERAGING SYSTEM , MODEL 1070 " ( 82 ) , - COMMISSION DECISION 79/672/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " OHIO NUCLEAR DELTA SCAN 50 SLOW " ( 83 ) , - COMMISSION DECISION 79/673/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " EDAX - SI ( LI ) DETECTING UNIT , MODEL PSEM 500 " AND " EDAX-EXAM-MAX-SYSTEM F , MODEL 939 " ( 84 ) , - COMMISSION DECISION 79/674/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " FINNEGAN - GAS CHROMATOGRAPH/MASS SPECTROMETER WITH INCOS-DATA SYSTEM , MODEL 4023 " ( 85 ) , - COMMISSION DECISION 79/740/EEC ALLOWING THE SCIENTIFIC APPARATUS DESCRIBED AS " ENI - BROADBAND POWER AMPLIFIER , MODEL 3100 L " TO BE ADMITTED FREE OF COMMON CUSTOMS TARIFF DUTIES ( 86 ) , - COMMISSION DECISION 79/741/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ( BECKMAN - ULTRACENTRIFUGE , MODEL L5-65 " ( 87 ) , - COMMISSION DECISION 79/747/EEC ALLOWING THE SCIENTIFIC APPARATUS DESCRIBED AS " VII-700 SOUND SPECTROGRAPH " TO BE ADMITTED FREE OF COMMON CUSTOMS TARIFF DUTIES ( 88 ) , - COMMISSION DECISION 79/805/EEC ALLOWING THE SCIENTIFIC APPARATUS DESCRIBED AS " COHERENT-DYE LASER , MODEL CR-590-02 " TO BE ADMITTED FREE OF COMMON CUSTOMS TARIFF DUTIES ( 89 ) , - COMMISSION DECISION 79/813/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " PAR LOCK-IN AMPLIFIER , MODEL 126 " , WITH PREAMPLIFIER " MODEL 117 " ( 90 ) , - COMMISSION DECISION 79/814/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " HEWLETT-PACKARD GAS CHROMATOGRAPH/MASS SPECTROMETER , MODEL HP 5982 A " ( 91 ) , - COMMISSION DECISION 79/961/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " AVERY PERCUTANEOUS ELECTRICAL NERVE STIMULATOR " ( 92 ) , - COMMISSION DECISION 79/980/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " KEVEX MICRO-X ANALYTICAL SPECTROMETER , MODEL 7000/45 " ( 93 ) , - COMMISSION DECISION 79/984/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " ORTEC ECAT SCANNER , MODEL 4830/01 " ( 94 ) , - COMMISSION DECISION 79/999/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " WPI - BEVELLING SYSTEM " , CONSISTING OF " DUAL MICROPROBE , MODEL KS 700 " , " BEVELLER , MODEL 1200 " , " MICROPOSITIONER , MODEL 1250 " , " VOLT-OHMMETER , MODEL F-29 " ( 95 ) , - COMMISSION DECISION 79/1037/EEC EXCLUDING FROM ADMISSON FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " JASCO AUTOMATIC RECORDING SPECTRO-POLARIMETER , MODEL J-41 A " ( 96 ) , - COMMISSION DECISION 79/1038/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " KEITHLEY PRECISION NANOVOLT D.C . AMPLIFIER , MODEL 140 " ( 97 ) , - COMMISSION DECISION 79/1041/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " PACKARD PRIAS , SAMPLE PREPARATION UNIT , MODEL PS 105 , WITH PRIAS , AUTOMATIC GAMMA COUNTER , MODEL PGD 105 " ( 98 ) , - COMMISSION DECISION 80/56/EEC ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " APOLLO RUBY/GLASS LASER SYSTEM , MODEL 26100 " ( 99 ) , - COMMISSION DECISION 80/205/EEC ESTABLISHING THAT , SINCE 1 NOVEMBER 1977 , THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " FARRAND - SPECTROFLUOROMETER MK 1 " HAVE NOT BEEN FULFILLED ( 100 ) , - COMMISSION DECISION 80/206/EEC ESTABLISHING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " SPECTROPHONICS-SPEECH SPECTROGRAPHIC DISPLAY UNIT , MODEL SSD 11 " ARE FULFILLED ( 101 ) , - COMMISSION DECISION 80/211/EEC ESTABLISHING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " ORTEC - GE ( LI ) DETECTOR SYSTEM , MODEL 1513 - 16280 " , ARE NOT FULFILLED ( 102 ) , - COMMISSION DECISION 80/212/EEC SUPPLEMENTING THE DECISION OF 13 OCTOBER 1978 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " BECKMAN - LIQUID SCINTILLATION SYSTEM , MODEL LS 8000 " ( 103 ) , - COMMISSION DECISION 80/267/EEC ESTABLISHING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " PERKIN-ELMER ATOMIC ABSORPTION SPECTROPHOTOMETER , MODEL 5000 " ARE NOT FULFILLED ( 104 ) , - COMMISSION DECISION 80/291/EEC ESTABLISHING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " QUANTA-RAY , DCR LABORATORY LASER SYSTEM " ARE NOT FULFILLED ( 105 ) , - COMMISSION DECISION 80/292/EEC ESTABLISHING THAT SINCE 1 JULY 1978 THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " VARIAN-NUCLEAR MAGNETIC RESONANCE SPECTROMETER , MODEL XL 100 " HAVE NOT BEEN FULFILLED ( 106 ) , - COMMISSION DECISION 80/293/EEC ESTABLISHING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " CANBERRA - MULTICHANNEL ANALYZER , MODEL 3100 " ARE NOT FULFILLED ( 107 ) , - COMMISSION DECISION 80/325/EEC ESTABLISHING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " ETEC AUTOSCAN SCANNING ELECTRON MICROSCOPE " ARE NOT FULFILLED ( 108 ) , - COMMISSION DECISION 80/326/EEC ESTABLISHING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " ETEC AUTOSPEC WD/ED X-RAY SPECTROMETER " ARE NOT FULFILLED ( 109 ) , - COMMISSION DECISION 80/468/EEC FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " ORTEC - GE ( LI ) COAXIAL DETECTOR , MODEL 8101 - 2021 T " , ARE NOT FULFILLED ( 110 ) , - COMMISSION DECISION 80/481/EEC FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " PERKIN-ELMER - SPECTRO-PHOTOFLUOROMETER , MODEL MPF-44A " ARE NOT FULFILLED ( 111 ) , - COMMISSION DECISION 80/528/EEC FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " VARIAN - AUTOMATED AUGER MICROPROBE , MODEL 981-2850 " ARE NOT FULFILLED ( 112 ) , - COMMISSION DECISION 80/547/EEC FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " PACKARD - AUTO-GAMMA SPECTROMETER , MODEL 5921 S " , WITH TELETYPE , ARE NOT FULFILLED ( 113 ) , - COMMISSION DECISION 80/548/EEC FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " SMI - ATOMIC ANALYSIS SYSTEM , SPECTRASPAN III " ARE FULFILLED ( 114 ) , - COMMISSION DECISION 80/556/EEC FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " VARIAN - NMR SPECTROMETER , MODEL EM-360 L " ARE NOT FULFILLED ( 115 ) , - COMMISSION DECISION 80/623/EEC FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " VARIAN - NMR SPECTROMETER , MODEL EM 390 " , WITH VARIABLE TEMPERATURE ACCESSORY " MODEL EM 3940 " ARE NOT FULFILLED ( 116 ) , - COMMISSION DECISION 80/624/EEC FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " EDAX X-RAY MICROANALYSIS PLUG-IN MODULES : S-180-154-10 DETECTING UNIT , 711 B ANALYZING UNIT , 407 C POWER SUPPLY , 603-2 VIDEO MONITOR , 609 B EPIC MODULE , 608 A INTERFACE BOARD , 352 LINESCAN RATEMETER , EDIT NOVA 2/4 , 8K AND TI-733 ASR SILENT PRINTER " ARE FULFILLED ( 117 ) , - COMMISSION DECISION 80/717/EEC FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " TSI LASER ANEMOMETER SYSTEM , CONSISTING OF : 1090 TRACKING SYSTEM , 925 LASER AND BASE , 901-2 POLARIZATION ROTATOR , 910-2 TRANSMITTING OPTICS , 930 RECEIVING OPTICS , 960 PHOTOMULTIPLIER SYSTEM , 980-2 FREQUENCY SHIFTER " ARE FULFILLED ( 118 ) , - COMMISSION DECISION 80/772/EEC FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " JEOL ELECTRON MICROSCOPE , MODEL JEM 200 CX " ARE NOT FULFILLED ( 119 ) , - COMMISSION DECISION 80/773/EEC FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " SPECTRA PHYSICS LIQUID CHROMATOGRAPH , MODEL SP 8000 " ARE NOT FULFILLED ( 120 ) , - COMMISSION DECISION 80/834/EEC FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " EXTRANUCLEAR - QUADRUPOLE MASS SPECTROMETER , EMBA II " HAVE NOT BEEN FULFILLED SINCE 1 FEBRUARY 1979 ( 121 ) , - COMMISSION DECISION 80/835/EEC FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " NEOTEC - RESEARCH COMPOSITION ANALYZER , MODEL 6350 " ARE FULFILLED ( 122 ) , - COMMISSION DECISION 80/837/EEC FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " CANBERRA - X-RAY FLUORESCENCE ANALYSIS SYSTEM , CONSISTING OF : SI ( LI ) DETECTOR , MODEL 7333 ; SI ( LI ) PREAMPLIFIER , MODEL 1713 ; SERIES 80 MULTICHANNEL ANALYZER AND ACCESSORIES " ARE FULFILLED ( 123 ) , - COMMISSION DECISION 80/838/EEC FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " JEOL - FT NMR SPECTROMETER , MODEL FX 90 Q " ARE NOT FULFILLED ( 124 ) , - COMMISSION DECISION 80/839/EEC FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " NICOLET-FOURIER TRANSFORM INFRA-RED SYSTEM , MODEL 7199 " ARE NOT FULFILLED ( 125 ) , - COMMISSION 80/840/EEC FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " APOLLO - TUNABLE CO 2 LASER , MODEL 560 " , WITH FINE TUNING MECHANISM , " TYPE PZT " ARE NOT FULFILLED ( 126 ) , - COMMISSION DECISION 80/1062/EEC FINDING THAT SINCE 1 JANUARY 1979 THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " VARIAN UV/VIS SPECTROPHOTOMETER , MODEL CARY 118 C " HAVE NOT BEEN FULFILLED ( 127 ) . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 22 DECEMBER 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION ( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . ( 4 ) OJ NO L 231 , 21 . 8 . 1976 , P . 8 . ( 5 ) OJ NO L 273 , 6 . 10 . 1976 , P . 23 . ( 6 ) OJ NO L 285 , 16 . 10 . 1976 , P . 39 . ( 7 ) OJ NO L 325 , 24 . 11 . 1976 , P . 22 . ( 8 ) OJ NO L 52 , 24 . 2 . 1977 , P . 39 . ( 9 ) OJ NO L 95 , 19 . 4 . 1977 , P . 25 . ( 10 ) OJ NO L 95 , 19 . 4 . 1977 , P . 26 . ( 11 ) OJ NO L 95 , 19 . 4 . 1977 , P . 27 . ( 12 ) OJ NO L 140 , 8 . 6 . 1977 , P . 27 . ( 13 ) OJ NO L 140 , 8 . 6 . 1977 , P . 28 . ( 14 ) OJ NO L 143 , 10 . 6 . 1977 , P . 22 . ( 15 ) OJ NO L 143 , 10 . 6 . 1977 , P . 23 . ( 16 ) OJ NO L 143 , 10 . 6 . 1977 , P . 24 . ( 17 ) OJ NO L 143 , 10 . 6 . 1977 , P . 25 . ( 18 ) OJ NO L 173 , 13 . 7 . 1977 , P . 23 . ( 19 ) OJ NO L 175 , 15 . 7 . 1977 , P . 25 . ( 20 ) OJ NO L 175 , 15 . 7 . 1977 , P . 26 . ( 21 ) OJ NO L 175 , 15 . 7 . 1977 , P . 27 . ( 22 ) OJ NO L 175 , 15 . 7 . 1977 , P . 28 . ( 23 ) OJ NO L 175 , 15 . 7 . 1977 , P . 29 . ( 24 ) OJ NO L 179 , 19 . 7 . 1977 , P . 36 . ( 25 ) OJ NO L 179 , 19 . 7 . 1977 , P . 38 . ( 26 ) OJ NO L 207 , 13 . 8 . 1977 , P . 46 . ( 27 ) OJ NO L 207 , 13 . 8 . 1977 , P . 48 . ( 28 ) OJ NO L 207 , 13 . 8 . 1977 , P . 49 . ( 29 ) OJ NO L 217 , 25 . 8 . 1977 , P . 17 . ( 30 ) OJ NO L 217 , 25 . 8 . 1977 , P . 18 . ( 31 ) OJ NO L 217 , 25 . 8 . 1977 , P . 19 . ( 32 ) OJ NO L 11 , 14 . 1 . 1978 , P . 27 . ( 33 ) OJ NO L 11 , 14 . 1 . 1978 , P . 28 . ( 34 ) OJ NO L 11 , 14 . 1 . 1978 , P . 29 . ( 35 ) OJ NO L 11 , 14 . 1 . 1978 , P . 30 . ( 36 ) OJ NO L 43 , 14 . 2 . 1978 , P . 9 . ( 37 ) OJ NO L 43 , 14 . 2 . 1978 , P . 11 . ( 38 ) OJ NO L 120 , 4 . 5 . 1978 , P . 36 . ( 39 ) OJ NO L 120 , 4 . 5 . 1978 , P . 37 . ( 40 ) OJ NO L 195 , 20 . 7 . 1978 , P . 29 . ( 41 ) OJ NO L 195 , 20 . 7 . 1978 , P . 30 . ( 42 ) OJ NO L 195 , 20 . 7 . 1978 , P . 31 . ( 43 ) OJ NO L 195 , 20 . 7 . 1978 , P . 32 . ( 44 ) OJ NO L 218 , 9 . 8 . 1978 , P . 26 . ( 45 ) OJ NO L 218 , 9 . 8 . 1978 , P . 27 . ( 46 ) OJ NO L 218 , 9 . 8 . 1978 , P . 28 . ( 47 ) OJ NO L 241 , 2 . 9 . 1978 , P . 13 . ( 48 ) OJ NO L 288 , 14 . 10 . 1978 , P . 51 . ( 49 ) OJ NO L 288 , 14 . 10 . 1978 , P . 52 . ( 50 ) OJ NO L 293 , 19 . 10 . 1978 , P . 30 . ( 51 ) OJ NO L 293 , 19 . 10 . 1978 , P . 31 . ( 52 ) OJ NO L 314 , 8 . 11 . 1978 , P . 9 . ( 53 ) OJ NO L 314 , 8 . 11 . 1978 , P . 10 . ( 54 ) OJ NO L 340 , 6 . 12 . 1978 , P . 23 . ( 55 ) OJ NO L 9 , 13 . 1 . 1979 , P . 28 . ( 56 ) OJ NO L 13 , 19 . 1 . 1979 , P . 67 . ( 57 ) OJ NO L 13 , 19 . 1 . 1979 , P . 68 . ( 58 ) OJ NO L 44 , 21 . 2 . 1979 , P . 22 . ( 59 ) OJ NO L 44 , 21 . 2 . 1979 , P . 23 . ( 60 ) OJ NO L 44 , 21 . 2 . 1979 , P . 24 . ( 61 ) OJ NO L 57 , 8 . 3 . 1979 , P . 38 . ( 62 ) OJ NO L 69 , 20 . 3 . 1979 , P . 21 . ( 63 ) OJ NO L 69 , 20 . 3 . 1979 , P . 22 . ( 64 ) OJ NO L 69 , 20 . 3 . 1979 , P . 23 . ( 65 ) OJ NO L 69 , 20 . 3 . 1979 , P . 24 . ( 66 ) OJ NO L 76 , 28 . 3 . 1979 , P . 17 . ( 67 ) OJ NO L 76 , 28 . 3 . 1979 , P . 18 . ( 68 ) OJ NO L 76 , 28 . 3 . 1979 , P . 19 . ( 69 ) OJ NO L 76 , 28 . 3 . 1979 , P . 21 . ( 70 ) OJ NO L 76 , 28 . 3 . 1979 , P . 22 . ( 71 ) OJ NO L 76 , 28 . 3 . 1979 , P . 23 . ( 72 ) OJ NO L 78 , 30 . 3 . 1979 , P . 40 . ( 73 ) OJ NO L 78 , 30 . 3 . 1979 , P . 41 . ( 74 ) OJ NO L 85 , 5 . 4 . 1979 , P . 48 . ( 75 ) OJ NO L 116 , 11 . 5 . 1979 , P . 27 . ( 76 ) OJ NO L 121 , 17 . 5 . 1979 , P . 31 . ( 77 ) OJ NO L 123 , 19 . 5 . 1979 , P . 22 . ( 78 ) OJ NO L 123 , 19 . 5 . 1979 , P . 23 . ( 79 ) OJ NO L 130 , 29 . 5 . 1979 , P . 28 . ( 80 ) OJ NO L 141 , 9 . 6 . 1979 , P . 28 . ( 81 ) OJ NO L 141 , 9 . 6 . 1979 , P . 29 . ( 82 ) OJ NO L 141 , 9 . 6 . 1979 , P . 36 . ( 83 ) OJ NO L 199 , 7 . 8 . 1979 , P . 37 . ( 84 ) OJ NO L 199 , 7 . 8 . 1979 , P . 38 . ( 85 ) OJ NO L 199 , 7 . 8 . 1979 , P . 39 . ( 86 ) OJ NO L 216 , 24 . 8 . 1979 , P . 27 . ( 87 ) OJ NO L 216 , 24 . 8 . 1979 , P . 28 . ( 88 ) OJ NO L 217 , 25 . 8 . 1979 , P . 24 . ( 89 ) OJ NO L 237 , 21 . 9 . 1979 , P . 34 . ( 90 ) OJ NO L 242 , 25 . 9 . 1979 , P . 12 . ( 91 ) OJ NO L 242 , 25 . 9 . 1979 , P . 13 . ( 92 ) OJ NO L 289 , 16 . 11 . 1979 , P . 49 . ( 93 ) OJ NO L 295 , 22 . 11 . 1979 , P . 21 . ( 94 ) OJ NO L 295 , 22 . 11 . 1979 , P . 25 . ( 95 ) OJ NO L 301 , 28 . 11 . 1979 , P . 30 . ( 96 ) OJ NO L 318 , 13 . 12 . 1979 , P . 45 . ( 97 ) OJ NO L 318 , 13 . 12 . 1979 , P . 46 . ( 98 ) OJ NO L 318 , 13 . 12 . 1979 , P . 51 . ( 99 ) OJ NO L 19 , 25 . 1 . 1980 , P . 61 . ( 100 ) OJ NO L 46 , 21 . 2 . 1980 , P . 34 . ( 101 ) OJ NO L 46 , 21 . 2 . 1980 , P . 36 . ( 102 ) OJ NO L 46 , 21 . 2 . 1980 , P . 41 . ( 103 ) OJ NO L 46 , 21 . 2 . 1980 , P . 42 . ( 104 ) OJ NO L 65 , 11 . 3 . 1980 , P . 26 . ( 105 ) OJ NO L 67 , 13 . 3 . 1980 , P . 23 . ( 106 ) OJ NO L 67 , 13 . 3 . 1980 , P . 24 . ( 107 ) OJ NO L 67 , 13 . 3 . 1980 , P . 25 . ( 108 ) OJ NO L 73 , 19 . 3 . 1980 , P . 16 .( 109 ) OJ NO L 73 , 19 . 3 . 1980 , P . 17 . ( 110 ) OJ NO L 116 , 7 . 5 . 1980 , P . 58 . ( 111 ) OJ NO L 118 , 9 . 5 . 1980 , P . 51 . ( 112 ) OJ NO L 131 , 28 . 5 . 1980 , P . 15 . ( 113 ) OJ NO L 139 , 5 . 6 . 1980 , P . 25 . ( 114 ) OJ NO L 139 , 5 . 6 . 1980 , P . 26 . ( 115 ) OJ NO L 145 , 11 . 6 . 1980 , P . 31 . ( 116 ) OJ NO L 172 , 5 . 7 . 1980 , P . 30 . ( 117 ) OJ NO L 172 , 5 . 7 . 1980 , P . 31 . ( 118 ) OJ NO L 191 , 25 . 7 . 1980 , P . 32 . ( 119 ) OJ NO L 221 , 22 . 8 . 1980 , P . 20 . ( 120 ) OJ NO L 221 , 22 . 8 . 1980 , P . 21 . ( 121 ) OJ NO L 244 , 16 . 9 . 1980 , P . 24 . ( 122 ) OJ NO L 244 , 16 . 9 . 1980 , P . 25 . ( 123 ) OJ NO L 245 , 17 . 9 . 1980 , P . 14 . ( 124 ) OJ NO L 245 , 17 . 9 . 1980 , P . 16 . ( 125 ) OJ NO L 245 , 17 . 9 . 1980 , P . 17 . ( 126 ) OJ NO L 245 , 17 . 9 . 1980 , P . 18 . ( 127 ) OJ NO L 310 , 20 . 11 . 1980 , P . 20 .